Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim 1
1. A method of detecting a core temperature of a patient involved in a treatment or diagnostic procedure, comprising: 

controlling, using an automatic controller, a rate of flow of fluid drawn from the patient through a fluid circuit, the fluid entering the fluid circuit at a fluid circuit entry at the core temperature, the fluid circuit having a temperature sensor located remote from the fluid circuit entry with an initial portion of the fluid circuit connecting the temperature sensor with the fluid circuit entry; 

the controlling establishing a first flow rate of the fluid from the patient to the temperature sensor thereby causing heat to be exchanged between the fluid circuit and fluid; 

at the first flow rate, measuring and recording a first at least one temperature using the temperature sensor; controlling, using the automatic controller, the flow of the fluid through the fluid circuit to establish a second flow rate, different from the first; repeating the measuring and recording, at the second flow rate, to record a second at least one temperature using the temperature sensor; calculating the core temperature using a combination of both the first and second at least one temperatures; and outputting a result of said calculating on a user interface.

Double Patenting Claims Comparison / Analysis
	The patented method of calculating a patient blood temperature set forth at claim 1 of USP 11090424 does not suggest various claim imitations of the pending method of detecting a core temperature of a patient, as set forth in claim 1. Moreover, the pending claim 1 method does not encompass claim 1 of the patent, so obviousness type double patenting is not indicated.
	Similarly, pending claim 10 to a fluid temperature measurement method does not appear to be obvious in view of blood treatment system claim 10 of the ‘424 patent, and the pending method claim 10 does not encompass system claim 10 of the ‘424 patent.
	
Nonstatutory Double Patenting Rejections
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 15 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of USP 11090424 (reference patent). Although the claims at issue are not identical, they are not patentably distinct from each other because pending claim 15 encompasses patent claim 10 of USP 11090424 as explained below.
Compared to the patented system of claim 10 of the ‘424 patent, pending system claim 15 comprises:
A fluid pump and temperature sensor corresponding to and encompassing the patent claim-recited controller adapted for pumping blood and measuring blood temperature;
Controller controlling the pump speed operable at at least two speeds and receiving temperature data from the temperature sensor corresponding to and encompassing the patent claim-recited controller adapted for pumping blood at “multiple flow rates” wherein the controller “measures blood temperatures”;
Controller recording first and second temperatures of the fluid flowing at two flow rates corresponding to / encompassing the patent claim-recited “controller … recording said blood temperatures for each of said multiple flow rates”; 
The pending claim-recited calculated “inlet temperature” corresponds to and encompasses the patent claim-recited “patient body temperature” of patent claim 10; and
The pending claim-recited “fluid” corresponds to / encompasses the patented claim-recited “blood.”


Claims Allowable Over Prior Art
	None of claims 1 – 20 is rejected over prior art.
	Claims 1 – 14 are allowed.
	Objection is made to claims 16-20 for dependence on a rejected base claim, but would be allowable if presented in independent form.

Objection to Specification
	Objection is made to page 1 at [0001] of the specification for not reflecting the updated status and patent numbers, where applicable, of related applications cross-referenced there.

/CHESTER T BARRY/Primary Examiner, Art Unit 1779                                                                                                                                                                                                        Tel. 571-272-1152